PER CURIAM.
The appellant was found guilty by a jury of assault and battery. After adjudication, he was sentenced to one year in the county jail. On this appeal, he urges error upon the denial of his challenge to the petit jury panel. It is argued that it affirmatively appeared that the jury commissioners failed to follow the provisions of the statute. See § 40.01(2) and (3), Fla.Stat. We hold that this record does not support appellant’s contention. See State v. Silva, Fla.1972, 259 So.2d 153. See also Rojas v. State, Fla. 1973, 288 So.2d 234.
Appellant’s contention that he was entitled to discharge because of the failure to try the misdemeanor charge within ninety days does not present error because it does not affirmatively appear from this record that he was available for trial during said period. Appellant offered no testimony as to availability after the court found that his failure to appear in a related case indicated unavailability.
Appellant’s remaining points go to procedural questions. Each has been reviewed and found not to present error.
Affirmed.